Citation Nr: 1812568	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  00-14 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of injuries to the right upper extremity.


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel











INTRODUCTION

The Veteran served on active duty in the Army from June 1961 to December 1964 with service in Korea.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the case resides with the RO in Pittsburgh, Pennsylvania.

In June 2005, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2005, the Court granted a Joint Motion for Remand in order to comply with VCAA notice requirements.

In April 2009, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the Court.  In December 2009, the Court granted a Joint Motion for Remand in order to obtain a new medical examination and provide an adequate statement of reasons or bases for rejecting favorable evidence.

In March 2010, the Board remanded the case to the RO for additional evidentiary development and ordered a new VA examination.  The Board remanded the matter again in July 2015 in order to obtain a more specific medical opinion regarding the etiology of the Veteran's injuries.

The RO attempted to schedule the Veteran for a VA examination, but the Veteran failed to report.  A medical opinion based upon the evidence of record was instead provided.  In March 2017, the RO contacted the Veteran's representative regarding the missed examination, and to ask if the Veteran would like to be rescheduled.  The representative acknowledged that his client failed to report to the examination without good cause.  He stated that ordering a new examination would not be productive, and that he felt the RO substantially complied with remand instructions.  The representative requested that the RO issue a Supplemental Statement of the Case (SSOC), waived the 30-day response period, and requested that the matter be returned to the Board.

The SSOC was issued on March 15, 2017.  The Board did not receive evidence from the Veteran within 30 days of the SSOC.  On May 10, 2017, nearly two months after the issuance of the SSOC, the Board denied the Veteran's claim.

On May 18, 2017, the Veteran's representative informed the Board that he was withdrawing as legal counsel for the Veteran.  The representative informed the Veteran of his intent to withdraw.

On May 30, 2017, the Court received the Veteran's notice of intent to appeal the Board's May 2017 decision.  In October 2017, the Court granted the parties' Joint Motion for Remand, and remanded the issue to the Board for further adjudication.  Specifically, the parties felt that there was an ambiguity in the record regarding the Veteran's intent.  The parties did not feel satisfied with the representative's verbal waiver of the 30-day notice period following the SSOC.  Additionally, the parties felt that the representative's use of the word "feels" did not comport with due process requirements.  As such, the parties felt it appropriate to remand the case to the Board in order to afford the Veteran an opportunity to present additional evidence or otherwise clarify his feelings regarding his pending appeal.

On October 16, 2017, the Board mailed the Veteran a copy of the Court's order, and informed him that he had 90 days within the date of the letter to submit any additional arguments or evidence.

Approximately four months have lapsed since the Veteran received notice of the Court's order and his opportunity to present additional arguments or evidence in support of his appeal.  As such, the Board has complied with the JMR's instruction to afford the Veteran 30 days to present additional arguments or evidence, or otherwise clarify his intent.  The Board feels that adjudication may proceed on the merits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's present disability of the right upper extremity did not manifest during, or as a result of, active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a disability of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).    The Board finds that the June 2012 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  Finally, the Board has complied with the Court's October 2017 order to afford the Veteran 30 days to supplement his case.  As the Veteran did not respond within four months of receiving notice of the Court's order, the Board may readjudicate this claim on the merits.  




II. Service Connection

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence of aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2017); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Factual Background

The Veteran's enlistment examination in June 1961 was normal, with no clinical abnormalities of his extremities noted.  In May 1963, clinical reports note that the Veteran reported falling out of a truck, possibly fracturing his right hand.  There was no pain, full range of motion, and some swelling over the third and fourth metacarpals, and a superficial laceration over the fourth metacarpal.  There was no confirmation of a fracture by x-ray.  In July 1963, the Veteran was treated for a right forearm contusion sustained in a motor vehicle accident.  In February 1964, the Veteran was treated for right elbow pain after falling on his elbow.  There were no pertinent complaints or findings involving the right upper extremity on the October 1964 separation examination.  The box was checked to indicate arthritis or rheumatism, however there were no notations regarding bone, joint, or other deformity, no swollen or painful joints, nor were there comments related to the upper right extremity. 

According to undated private treatment records, the Veteran reported that he was shot in 1973 or 1974, and the bullet lodged in his neck.  X-ray imaging revealed that the bullet was lodged against the cervical spine and C6-7.

In July 1977, private hospital records reflect that the Veteran sustained multiple gunshot wounds.  After he was shot, the Veteran fell to the street and hit his chin, breaking his jaw.  Imaging at the time showed a bullet fragment from this incident migrated from his back and into his neck.  It was removed at a later occasion.

In September 1989, the Veteran was in a motor vehicle accident, and sustained injury to his neck and right wrist.  In a subsequent evaluation for craniomandibular and cervical instability, the symptoms were reported as: frequent severe headaches, vertigo, tinnitus, swallowing difficulty, and blurred vision.  Imaging performed after the accident showed a normal right wrist with no evidence of fracture, dislocation, or other soft tissue abnormality.

Imaging taken in November 1989 showed the bullet fragment lodged in the neck.  The trajectory was suggested such that the projectile traveled from the thoracic region into the cervical.

In December 1989, the Veteran had the bullet fragment removed from his neck.  In his reported history, he stated that the bullet fragment originated from Vietnam.

In December 1989, while receiving treatment for his neck condition from his private physician, the Veteran wrote to the physician to request that he "'delete those statements from my records' regarding his not getting the bullet in Vietnam."

In April 1990, private treatment records reflect that the Veteran was "causing problems" in physical therapy.  His physical therapist reported to his private physician that the Veteran continued to ask her to write numerous letters for disability, but neither she nor her fellow therapists could find any definite, objective points of constant pain in his back, and that he appeared to walk without any discomfort when coming to and from the physical therapy department.

In May 1990, the Veteran reported no past history of difficulty with his right wrist while obtaining an X-ray of the wrist.

In June 1990, the Veteran was evaluated by a staff psychologist for the purposes of entering temporary housing.  In this report, the psychologist states that the Veteran is overall an unreliable historian, and information revealed in his records as well as told by him to various staff members has been contradictory.  The Veteran even told some of the staff members that he is addicted to alcohol and drugs, while to others he has totally denied this and has become rather hostile when a suggestion in this area is made.

In May 1991, the Veteran received another psychological evaluation.  In the report, the examiner notes that the Veteran reported two life-threatening incidents in his past.  The first occurred in 1977 when he was shot five times with a .38 caliber revolver.  The second was a serious automobile accident which occurred in September 1989.  The 1977 shooting involved five shots; four shots to his left leg, scrotum, and penis, while the fifth shot entered the thoracic region of his back, took an upward path, and lodged in his neck near the cervical region of the spine.  The first four bullets were surgically removed, but the fifth remained until the 1989 automobile accident.  While describing the 1989 car accident, the Veteran indicated that he was sideswiped, which caused his head to strike the windshield, and ruptured discs in his lumbar spine.

In June 1993, another private physician assessed the Veteran's right upper extremity condition.  In this examination, the physician relied upon the Veteran's communicated history, and does not note review of service treatment or other related medical records.  The physician stated that the Veteran injured his right arm on three occasions while in the Army.  In 1961 he was involved in a car accident and his elbow jammed into the dashboard.  In 1962, he fell off a truck and sustained a fracture of his right elbow, and laceration of his right arm just above his elbow and injured his right shoulder.  In 1963, the Veteran reportedly fell and injured his shoulder.  Based upon this and a physical examination, the physician concluded that "his problems seem to stem from these old injuries".

In May 2000, a radiology report reviewed his right wrist and hand.  There was remote previous trauma to the base of the fifth metacarpal with clinical correlation.  There was some soft tissue prominency in this region.  There was no acute fracture or dislocation with no significant arthritic changes.  It showed a healed radial head fracture with no acute osseous pathology.  Later that month, the Veteran complained of right arm pain related to his in service fall.

In May 2001, another private physician assessed the Veteran's claimed disability of the right upper extremity.  The physician stated that he took a detailed medical history, and conducted testing, but there is no indication that he reviewed the service treatment records or prior medical records after service.  The physician stated that May 2000 x-rays showed an old fracture to the base of the right fifth metacarpal, an old healed right radial head fracture, and a possible old chip fracture of the right olecranon.  In the Veteran's medical history, he described an accident in 1963 while in the military, and stated that he fell off a truck and landed on his right arm, and that a machine gun landed on his right arm.  The Veteran reported that x-rays were taken at the time.  The physician concluded that the pain and other symptoms in his right arm commenced at the time of the 1963 accident, and continued until the date of the report.  It was the physician's opinion that it was as likely as not that the 1963 accident caused the old fractures and pain.  Notably, the physician did not discuss the 1989 accident, or the 1977 shooting.

In October 2001, a radiology report showed mild degenerative arthritis of the right hand.

In November 2004, a radiology report showed a normal right hand, without change since the last normal finding in January 2003, and a normal right elbow.

A VA examination conducted in December 2014 determined that the Veteran's right upper extremity issues were less likely than not related to his in service injuries.  The Veteran reported that he sustained three separate injuries to his right upper extremity while in service in 1963.  The first injury that he reported was that he fell off a bunker in Korea and rolled down a hill injuring his right shoulder.  He stated that his right arm was adducted at the time, and he merely bruised the outside of his right shoulder.  He stated that he was on "sick call" and diagnosed with bruises.  His reported his second injury also in 1963 when he fell off of a truck in Georgia and hurt his right hand.  He stated that he did not have x-rays at the time, but was given pain medicine and a bandage.  He stated that he knew that he had 7 fractures to that hand at the time because he was told that there were old fractures on the x-rays.  No radiographs were taken at that time.  The third injury to his right upper extremity was claimed to have occurred in an automobile accident in 1963, at which time he was t-boned and his right elbow smashed into the passenger side door.  He stated that his elbow was fractured at the time, and he sustained a cut on his forearm.  The Veteran stated that he had x-rays at the time that showed a broken bone, but that he was not given a cast, only pain medication.  

The examiner stated that the Veteran was a poor historian, and it was extraordinarily difficult to get him to provide information after multiple attempts.  The examiner summarized the service treatment records description of the 1963 fall off a truck, as well as the July 1963 car accident that led to a right forearm contusion.  The examiner further noted that the service treatment records show an entry for a fall onto the right elbow.  At the time of examination, radiographs of his right humerus and shoulder revealed no evidence of degenerative arthritis or rotator cuff arthropathy.  Radiographs of his elbow were essentially normal without much evidence of his old radial head fracture.  Radiographs of his hand revealed radiocarpal arthritis as well as some sclerosis of his metacarpophalangeal (MCP) joint, but no evidence of traumatic injury, including fracture, although it was questionable whether he had a boxer's fracture of the right fifth metacarpal or not.  The examiner described the examination as inconsistent and somewhat hysterical.  The records of his injuries did not correspond with his account, nor did they support his symptoms.  The examiner could not find any evidence in his chart that would support the kind of pain he was reporting in his elbow.  His objective examination does not support residual arthritis or malfunction secondary to what sounded like a reported nondisplaced radial head fracture.  Additionally, the examiner saw no dysfunction in his hand secondary to a history of possible metacarpal injury, which was not evident on the radiograph.  The examiner concluded that it was not likely that his multiple upper extremity symptoms were related to his three ill-defined reports of injury.

In July 2005, the Veteran reported his history to a private orthopedist for right hand and arm evaluation.  In this report, the Veteran stated that he fell off of a truck and sustained multiple fractures in his right hand.  He also stated that he had two automobile accidents, the most recent in 1963, wherein he injured his right shoulder and right elbow, but he was diagnosed with bruises and contusions.  The orthopedist noted that the etiology of his shoulder and elbow were unclear.

In March 2008, imaging studies assessed the Veteran's right elbow, forearm, wrist, and shoulder.  A mild degenerative change was seen in the elbow joint without acute abnormality, fracture, dislocation or tumor.  His right forearm was unremarkable.  His wrist may have had mild degenerative changes, however, an x-ray was suggested if he was having wrist problems.  The right shoulder showed a mild degenerative change in the glenohumeral joint, but with no acute abnormality, fracture, dislocation or tumor.  May 2008 imaging of the right wrist showed no fracture, dislocation, or degenerative disease.  The soft tissues appeared normal.

In a November 2008 VA examination, the Veteran reported the history of his injuries as follows: the first occurred when he fell off a bunker in Korea, injuring his right shoulder.  The second occurred when he fell off a truck, injuring his right hand.  The third injury occurred when he was in a car accident, and injured his right elbow.  The examiner noted the separation examination noted no musculoskeletal complaints.  Service treatment records did show an injury in 1963 after falling off a truck, but no x-rays were obtained at the time.  The records only showed a contusion on his forearm from the car accident with no x-rays.  In October 1964, the records showed a fall onto his right elbow.  At that time, the examiner diagnosed the Veteran with cervical spinal stenosis causing right upper extremity shoulder, hand, wrist, and elbow pain.  The examiner further noted disagreement between the Veteran's history and the service treatment records.  There was no evidence of an old fracture on the x-rays taken for the purposes of that examination.  The examiner did not find posttraumatic arthritis in the shoulder, elbow, forearm, wrist, or hand of the right upper extremity.  The Veteran's complaints of burning and radiating pain pointed more toward a cervical problem rather than isolated injuries to the joints or musculoskeletal structures of the right upper extremity.  While range of motion was slightly limited in the examination, the examiner questioned the Veteran's effort as it related to the exam as his passive range of motion was noticeably better than his active range of motion.  Given the service medical records, as well as that examination, the examiner concluded that the Veteran's right upper extremity symptoms were less likely than not related to his time in service. 

November 2008 radiology of the right hand, wrist, elbow, and shoulder showed largely normal images.  The right hand and wrist were unremarkable.  The right elbow was also unremarkable.  The right shoulder had mild degenerative changes in the glenohumeral joint, and a soft tissue density found to be benign.  The forearm and wrist were also largely normal with questionable degenerative changes in the wrist joint.

In a May 2010 VA examination, the Veteran's historical account of his injuries was largely consistent with the previous examination.  The Veteran was diagnosed with cervical myelopathy and radiculopathy.  The examiner stated that his complaints were classic for cervical myelopathy and radiculopathy, as he had difficulty with fine motor tasks, loss of dexterity, and was unable to manipulate buttons.  Instead of the pain emanating from the joint, the Veteran described it as radiating down, indicating neck involvement.  The examiner noted that he had previous spine surgery in the cervical region, and likely has recurrent stenosis.  The Veteran had reports of some trauma to the right upper extremity, but the reports were vague, and there was no real overwhelming evidence in favor of a disability extremity injury.  Moreover, the examiner reasoned that the x-rays were normal with some mild arthritis, which was almost normal for his age in conjunction with the weakness and limitation in the right upper extremity.  The examiner attributed his symptoms to cervical myelopathy and radiculopathy.  The traumas sustained in service were isolated extremity traumas and not the cause of his current symptoms.  His right upper extremity symptoms were due to cervical radiculopathy and cervical myelopathy.  Therefore, his right upper extremity symptoms were not caused by or the result of his active duty service.

In April 2012, a private physician wrote on behalf of the Veteran regarding electrical studies of his upper extremities.  The studies showed mild carpal tunnel syndrome.  The physician stated that he believed that "this accident that he had in the Army in 1963, where he fell off a truck and injured his shoulder and neck, and required hospitalization, began his problems, both in his neck and down his arms.  He does have significant arthritic problems that eventually led to surgery that was found after a car accident but he clearly had problems prior to his surgery involving his neck and his arms, and I am writing a letter to support him in this regard."  The physician does not note that he reviewed service treatment records, subsequent medical records, or any involvement the bullet fragment may have had in his neck condition.

In May 2014, a VA examination was conducted while the Veteran lived abroad.  Unfortunately, the histories and rationales provided were extremely inadequate.  Regarding the shoulder, the examiner noted that "right shoulder pain is related to accident he had in 1963."  As for the wrist, "the wrist pain could be the impact from accident he had in 1963."  The only history provided for the hand was "he fell off a truck in 1963 resulted in fracture metacarpal bone right hand."  Finally, the only history for the elbow was "he fell off a truck in 1963 resulted in fracture right elbow."  The examiner did not review the claims file, and merely provided a physical examination based upon the Veteran's self-reported history.

To remedy the inadequate examination, the RO attempted to schedule the Veteran for another examination after he moved back to the United States.  Unfortunately, the Veteran failed to report for this examination.  Instead, a thorough medical opinion was provided based upon the numerous examinations and claims file.  The Veteran's representative at the time stated that this was sufficient to comply with the latest BVA remand order.

In the February 2017 medical opinion, the examiner concluded that the Veteran's right upper extremity disability was less likely than not the result of his active service.  The examiner reviewed the entire claims file, including but not limited to: the Veteran's service treatment records; previous BVA remands; VA examinations; post-service medical records; lay statements; separation examination; VA treatment records; primary care VA reports; imaging studies.  

The examiner found the following diagnoses claimed in the record: mild right carpel tunnel syndrome, right elbow dislocation, fracture right third metacarpal, right wrist sprain, right shoulder sprain.  

It was less likely than not that the Veteran's claimed right carpal tunnel syndrome was related to his service as the condition was bilateral with increased severity on the left.  That, as well as the lack of a plausible pathophysiology to provide a nexus between his injury in 1963 and the development of carpel tunnel over 50 years later would lead to the conclusion that the conditions are unrelated.  

The claimed right elbow dislocation was less likely than not related to service as there was no evidence in the service treatment records to support the diagnosis of right elbow dislocation.  The Veteran was diagnosed with a right elbow contusion, not a fracture.  There was no evidence of chronicity of a right elbow condition for many years after service until July 2005.  There was no arthritis seen.  A 2008 x-ray was noted as normal.  

The claimed fracture right third metacarpal was less likely than not related to service as no diagnosis of a fracture was ever rendered.  There was no evidence of chronicity in service.  There was no evidence of chronicity after service until his 1989 car accident.  A right hand x-ray showed no fracture deformity or other abnormality in 2016.  

The Veteran's claimed right wrist sprain was less likely than not related to service as there was no diagnosis of right wrist sprain in service and the Veteran denied a prior history of wrist problems until his car accident in 1989.  

The Veteran's claimed right shoulder sprain was less likely than not related to service as there was no shoulder condition noted in service, nor was one claimed at discharge.  There were no shoulder symptoms reported for many years after service.

The examiner further addressed the specific areas of concern from the previous BVA remand.  The examiner reviewed the private records alleging a connection between the Veteran's service and his right upper extremity conditions.  The examiner stated: The 2001 examiner did not apparently have access to the Veteran's military service records, nor to the post-service medical documents as described above including the 1989 medical statement in which the Veteran reported injuring his right hand in a motor vehicle accident after service and reported no right hand symptoms prior to that event.  The Veteran reported that x-rays were done in service but denied this at the 2004 and 2008 examinations, and there were no x-rays in the service treatment records.  The Veteran was in a car accident in 1989 in which he injured his cervical spine and his right arm but neither private opinions appear to have been aware of this, or at least make no mention of it in their assessments.  The Veteran also reported working a job after service in which he worked in a warehouse lifting 50 pound boxes of bread, as well as participating in bodybuilding after service.  In summary, the Veteran sustained injury to his right elbow and right wrist in service, both of which appear to have been self-limited, were not reported at discharge, and for which there is no evidence of chronicity after service for over 25 years and worked a job which, by his report, required regular heavy lifting.  The Veteran subsequently sustained injury to his right upper extremity and cervical spine after service including a gunshot wound to his right neck in 1977 and the accident in 1989.  The conflicting opinions of the Veteran's private physicians with those of the VA examiners are likely due to lack of access to military and treatment records by the private physicians whose assessments do not include a discussion of the injuries which occurred after service, nor of the Veteran's self-reported high functioning (heavy lifting, bodybuilding) after service.  Level of specialty training is also a possible factor in the conflicting opinions. 

Analysis

The Veteran contends that he is entitled to service connection for residuals of injuries to his right upper extremity.  Having reviewed all of the relevant evidence of record, the Board concludes that the disability related to injury residuals of the upper right extremity was not caused by or otherwise related to the Veteran's active duty service.

The Board finds that the Veteran has been an unreliable historian throughout his extensive treatment records, and thus his lay statements should be given significantly reduced probative value.  The Veteran has presented varying accounts of his injuries in service, as well as onset of symptomatology after separation to multiple medical professionals.  He asked one private physician to delete his statement regarding the origin of the bullet in his neck, from a post-service shooting, to then later state that the bullet struck him in Vietnam.  Physical therapy records from 1989 indicate that he may have been misrepresenting symptoms in his back, and he repeatedly asked his therapist to provide disability letters to the point that she reported the problematic behavior to the Veteran's physician.  There has been little consistency in the Veteran's lay statements of record regarding the injuries sustained in service, his post-service injuries, and the ongoing symptomatology related to his right upper extremity.  As such, the Board must view his lay statements with skepticism given this lengthy history of inconsistencies.

After extensive examination, medical evidence of record reflects that the Veteran has a present diagnosis of cervical myelopathy and radiculopathy.  The most recent VA examination also provided residual diagnoses related to previous injury allegations.  Multiple examination reports distinguish the type of symptomatology the Veteran complains of from the actual injuries documented in service.  The Board recognizes that there are some medical opinions of record that associate the Veteran's present symptomatology with his reported in-service accidents.  Unfortunately, those medical professionals did not appear to have access to or thoroughly reviewed the Veteran's service treatment records and post-service treatment records.  Instead, those opinions relied primarily on contemporaneous examination and the Veteran's own, unreliable lay statements regarding the origins of these injuries.  Such opinions are inadequate as they do not provide thorough rationales for conclusions drawn and are based on an incomplete view of the record.  Accordingly, these opinions must be afforded significantly reduced probative weight.  

As such, the weight of the probative, competent evidence of record reflects an etiology of the Veteran's claimed right upper extremity disability that is unrelated to active duty service.  The Board recognizes that the Veteran feels his right upper extremity disability manifested as a result of in-service injuries.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The etiology of this disability is a complex medical determination, and the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Multiple medical opinions have consistently determined that the etiology of the Veteran's right upper extremity disability is unrelated to his service.  Instead, examiners have placed greater weight on the Veteran's neck injury from a bullet fragment in 1977 and car accident in 1989 as the proper etiology of his complaints.  The opinions offered in support of the nexus element have been inadequate, and rely upon a history that the Board finds inherently unreliable instead of a full review of the claims file.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's right upper extremity disability is related either to his military service, the Board ultimately affords the objective medical evidence of record, which weighs against finding a connection between the Veteran's right upper extremity disability and his service, greater probative weight.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a right upper extremity disability must be denied.


ORDER

Entitlement to service connection for residuals of injuries to the right upper extremity is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


